Citation Nr: 0630748	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of 
Department of Veterans Affairs (VA) death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to October 
1964, from July to November 1978, and from March 1980 to May 
1985.  Service personnel records reflect that the veteran 
retired with 20 years of active service, but had also service 
in the reserves for combined service of almost 30 years.  
However, additional dates of active duty and active duty for 
training are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered in March 2001 and April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

This case has been before the Board previously in March 2004 
and December 2005.  Unfortunately, for reasons explained 
below, the Board finds that it is again necessary to remand 
this case.

The appellant's motion to have her case advanced on docket 
was granted in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence developed pursuant to the previous remands has 
established first, that the appellant is now recognized as 
the veteran's surviving spouse for the purposes of Dependency 
and Indemnity Compensation (DIC) and, second, that the 
underlying cause of the veteran's death was hepatic carcinoma 
absent confirmed diagnoses or findings of cirrhosis or 
hepatitis B.

Moreover, the appellant has submitted evidence from the 
Defense Threat Reduction Agency (DTRA) confirming the 
veteran's participation in U.S. atmospheric nuclear testing.  
The RO has obtained service personnel records confirming the 
veteran was assigned to the USS Yorktown and has verified 
that the veteran participated in Operation Dominic I, from 
April 25, 1962 to December 31, 1962.  

Liver cancer, absent indication of cirrhosis or hepatitis B, 
is identified in 38 C.F.R. § 3.309(d) (2006) as a disease 
specific to radiation exposed veterans, and liver cancer is 
further identified in 38 C.F.R. § 3.311(b)(2)(i) (2006) as a 
radiogenic disease.  Therefore, development pursuant to 
38 C.F.R. § 3.311 is required.  See 38 C.F.R. § 3.309(d) 
(2006).

In addition, the Board notes that the veteran's 
representative filed a statement of accredited representative 
in appealed case (VA Form 646) in April 2005, identifying 
both the issue of new and material evidence to reopen the 
claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits as well as that of entitlement to service connection 
for the cause of the veteran's death.  As this expression of 
the desire to continue the appeal as to the appellant's 
status as a surviving spouse concerning all benefits to which 
she may be entitled was filed subsequent to the March 2005 
administrative decision finding that the appellant is 
recognized as a surviving spouse for purposes of DIC, the 
Board finds that the representative has filed a timely NOD to 
the determination that the appellant is not recognized as a 
surviving spouse for purposes of death pension benefits.

The RO has not had an opportunity to issue a statement of the 
case (SOC) addressing the issue of entitlement to recognition 
of the appellant as the surviving spouse of the veteran for 
purposes of VA death pension benefits.  Since a notice of 
disagreement has been submitted with respect to this, an SOC 
should be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Upon remand, the RO should ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice is provided and all 
necessary development performed.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, this case is remanded for the following actions:

1.  Make another attempt to obtain any 
and all records of VA and non-VA 
treatment the veteran underwent prior to 
his death in 1991.  Secure release of 
private medical records where 
appropriate.

2.  Thereafter, develop the appellant's 
claim according to the procedures 
provided for claims based on exposure to 
radiation, in accordance with 38 C.F.R. 
§§ 3.307, 3.309, and 3.311, including 
obtaining a dose estimate and reference 
to the Under Secretary for Benefits for 
further consideration in accordance with 
38 C.F.R. § 3.311(a), (b), and (c).  
Perform all indicated development.

3.  Issue a statement of the case 
regarding the issue of entitlement to 
recognition as the veteran's spouse for 
the purposes of VA death pension 
benefits.  The appellant should be 
apprised of her right to submit a 
substantive appeal as to this issue and 
to have her claim reviewed by the Board.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the appellant's claim for service 
connection of the cause of the veteran's 
death, including as a result of exposure 
to radiation in consideration of 
38 C.F.R. § 3.311 and in consideration of 
Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994).  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


